Exhibit 99.2 Selected Financial Data This exhibit does not reflect events occurring after the filing of AGL Resources Inc.’s Annual Report on Form 10-K for the year ended December 31, 2013, other than to give effect to the classification of the business operations of our former cargo shipping segment (excluding Triton Container Investments, LLC) as discontinued operations, and does not modify or update the disclosures therein in any way, other than as described above. ITEM 6. SELECTED FINANCIAL DATA Selected financial data about AGL Resources Inc. for the last five years is set forth in the table below. You should read the data in the table in conjunction with the consolidated financial statements and related notes in “Financial Statements and Supplementary Data” set forth in Exhibit 99.4 to this Form 8-K. Material changes from 2011 to 2012 are primarily due to the Nicor merger which closed on December 9, 2011. Dollars and shares in millions, except per share amounts 2012 (1) 2011 (1) 2010 (1) 2009 (1) Income statement data Operating revenues $ Operating expenses Cost of goods sold Operation and maintenance (2) Depreciation and amortization Nicor merger expenses (2) - 20 57 6 - Taxes other than income taxes 57 46 44 Total operating expenses Gain on disposition of assets 11 - Operating income Other income (expense) 17 24 7 (1 ) 9 Earnings Before Interest and Taxes Interest expenses Income before income taxes Income tax expense Income from continuing operations Income from discontinued operations, net of tax 5 1 - - - Net income Less net income attributable to the noncontrolling interest 18 15 14 16 27 Net income attributable to AGL Resources Inc. $ Per common share information Diluted weighted average common shares outstanding Diluted earnings per common share Continuing operations $ Discontinued operations - - - Diluted earnings per common share attributable to AGL Resources Inc. common shareholders $ Dividends declared per common share (3) $ Dividend payout ratio 71
